Citation Nr: 0524867	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  94-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for adjustment 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1987 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bronchial asthma and a skin condition. This 
appeal also arises from a July 1997 rating decision which 
denied entitlement to service connection for adjustment 
disorder.

The Board remanded this case in April 2001 for further 
development.  The case has returned for appellate decision.


FINDING OF FACT

There is no relationship between the veteran's current 
bronchial asthma, skin disorder, and adjustment disorder and 
the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bronchial asthma is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Service connection for skin disorder is not established.  
38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Service connection for an adjustment disorder is not 
established.  38 U.S.C.A. §§ 1110, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses and 
bronchiectasis, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3) 3.309(a).    

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed. The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2). See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).

Moreover, the Secretary of VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for the following disorders: 
hepatobiliary cancers; nasopharyngeal cancer; bone and joint 
cancer; breast cancer; cancers of the female reproductive 
system; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm parameters and infertility; Parkinson's 
disease and parkinsonism; amyotrophic lateral sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity (other than diabetes mellitus, type 
II); immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 68 Fed. Reg. 27,630-641 (2003).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Proof of direct 
service connection between exposure and disease entails 
showing that exposure during service actually caused the 
malady, which develops years later. Actual causation carries 
a very difficult burden of proof.  See Combee at 1042.

In this case, VA medical evidence shows that the veteran is 
currently diagnosed as having and is treated for bronchial 
asthma, dermatitis, and major depression with psychotic 
feature.  VA examined him for these disorders in July 2000.  
However, the Board notes that there is no evidence of these 
disorders either during service or within the regulatory 
presumptive period.  The service records dated from 35 years 
ago only provide evidence against his claims. 

In fact, despite the veteran's contentions, there is no 
medical evidence of bronchial asthma, skin disorder, or 
adjustment disorder or diagnosis of these disorders until 
over 20 years after the veteran's separation from service in 
1971.  Therefore, service connection may not be established 
based on chronicity in service or for disability first seen 
in service with continuous symptoms thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  In addition, the 
presumption of in-service incurrence for these disorders is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1137; 38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

The veteran has asserted that his skin disorder is due to his 
military service, particularly his exposure to Agent Orange. 
As mentioned above, 38 C.F.R. § 3.309(e) lists certain 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  However, the disorders that 
the veteran has been diagnosed with are not included in that 
list.  Consequently, service connection for a bronchial 
asthma, a skin disorder diagnosed as dermatitis, or an 
adjustment disorder due to exposure to Agent Orange may not 
be granted on a presumptive basis. See 38 C.F.R. § 3.309(a), 
(e).  Since service connection may not be allowed on a 
presumptive basis, the veteran must show that the disability 
was incurred in or aggravated by service on a direct basis.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between any currently diagnosed bronchial asthma, skin 
disorder, or adjustment disorder and his period of active 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Initially, the Board emphasizes 
that the veteran, as a lay person, is not competent to offer 
an opinion as to the etiology of his claimed disorders.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, his personal opinion, including 
testimony before an RO hearing officer in October 1989, that 
he had bronchial asthma, skin disorder, or adjustment 
disorder in service, or that that these disorders are 
otherwise related to service, is not a sufficient basis for 
awarding service connection.  

With regard to the contention made by the veteran to the 
examiner in 2000 that his asthma began in 1971, the Board 
finds that both service and post-service medical evidence of 
records provide significant evidence against this contention. 

The Board has considered the evidence supplied by the Social 
Security Administration (SSA), but finds that it is not 
relevant with respect to the issue of whether the veteran 
developed an in-service diagnosis of bronchial asthma, a skin 
disorder, or an adjustment disorder, or within an applicable 
presumptive period.  The SSA records are dated over 25 years 
after the veteran's service and have no relevance with 
respect to in-service incurrence of the claimed disorders.  
Based on the above, the Board must find that this evidence 
provides little, if any, evidence in support of the veteran's 
appeal.  The critical issue in this case is not if the 
veteran has the disorders at issue, but whether they can be 
reasonably associated with the veteran's military service 
many years ago.  Thus, additional treatment records or 
findings indicating that the veteran has these disorders at 
this time or that he is unemployable due to these disorders 
is not relevant to the current claims. 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bronchial asthma, 
skin disorder, or adjustment disorder.  38 U.S.C.A. § 
5107(b).  The appeal is denied.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

This appeal has been pending since the late 1980s, prior to 
the enactment of the VCAA.  The Board remanded this case in 
April 2001 for the purpose of notifying the veteran of the 
VCAA. The RO advised the veteran in a letter dated in May 
2001 of what information and evidence was needed to 
substantiate his claims for asthma, skin disorder, and an 
adjustment disorder.  The letters also advised him of the 
information and evidence that should be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page two of the May 2001 letter, the RO specifically 
explained the evidence it still needed and informed the 
veteran that:

If you have no additional evidence to submit you may 
request that your case be again sent to the Board of 
Veterans' Appeals.

Subsequently on that page, the RO informed the veteran to 
"[s]end the information describing additional evidence or 
send the evidence itself to the address" listed earlier in 
the letter.

When considering the May 2001 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled VA 
examinations in July 2000 regarding his claimed issues.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2004).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a further VA examination to be obtained. 

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for bronchial asthma is denied.  

Service connection for skin disorder is denied.  

Service connection for adjustment disorder is denied.  



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


